Citation Nr: 1716473	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 24, 2006, for degenerative arthritis, lumbosacral spine (claimed as low back pain).  

2.  Propriety of the reduction of the disability rating assigned for urticaria with cystic acne from 30 percent disabling to 10 percent disabling, effective May 1, 2009.  

3.  Entitlement to a rating in excess of 30 percent for urticaria with cystic acne.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1993 to October 1993 and from February 1994 to February 1997.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2009 and April 2011 by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

In the February 2009 rating decision, the RO reduced the rating for urticaria with cystic acne from 30 percent to 10 percent, effective May 1, 2009.   

The April 2011 rating decision granted service connection for degenerative arthritis, lumbosacral spine (claimed as low back pain), and assigned a 40 percent disability rating, effective June 2, 2010.  In a December 2015 rating decision, the RO granted and assigned an earlier effective date, October 24, 2006, for the Veteran's service connected low back pain.  

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on the issue of entitlement to a rating in excess of 30 percent for urticaria with cystic acne in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the claim that has been stayed will be resumed.  

FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied the Veteran's claim of service connection for what was characterized as low back pain.  The Veteran disputed that decision and the RO reconsidered and readjudicated the claim.  In a January 1998 determination letter, the RO denied the Veteran's claim of service connection for low back pain.  

2.  The Veteran filed a petition to reopen the previously denied claim for service connection for her low back disability that was received by the RO on April 13, 1999. 

3.  In a February 2009 rating decision, the RO reduced the rating for the Veteran's service connected urticaria with cystic acne from 30 to 10 percent disabling from May 1, 2009.  The 30 percent rating had been in effect for less than five years.  

4.  Improvement of the Veteran's urticaria with cystic acne is not shown by a preponderance of the evidence.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 13, 1999, for the grant of service connection for degenerative arthritis, lumbosacral spine have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155 (1999), 3.400 (2016).  

2.  The reduction in the rating assigned for urticaria with cystic acne, from 30 to 
10 percent, effective May 1, 2009, was not proper; restoration of the 30 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code (DC) 7806, 7813, 7828. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated; thus, the intended purpose of the VCAA notice has been fulfilled, and no additional notice is required as to the downstream issues, including the effective date of the benefit.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  As such, additional notice is not required for the Veteran's earlier effective date appeal.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2016).  As the Board is herein granting an effective date of April 13, 1999, for the award of service connection for degenerative arthritis, lumbosacral spine (claimed as low back pain), there can be no prejudice in considering the claim without the benefit of any documents post-dating the effective date assigned herein.  To that end, the Board finds that the Veteran's service treatment records are associated with the claims file and all post-service treatment records prior to April 13, 1999, are associated with the claims file.  

Below, the Board restores the 30 percent disability rating for urticaria with cystic acne, effective May 1, 2009, which constitutes a complete grant.  As such, any defect with regard to the VA's duty to notify and assist the Veteran with the development of her claim of improper reduction of the disability rating for urticaria with cystic acne is harmless error.  Notwithstanding, the RO followed proper procedure for effecting a rating reduction pursuant to 38 C.F.R. § 3.105(e), (i).  In this regard, the RO notified the Veteran of the proposed reduction in an August 2008 rating decision at her latest address of record.  She was furnished detailed reasons and given 60 days from the date of the notice to submit additional evidence showing that the compensation payments should be continued at their present level.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Earlier Effective Date

Legal Criteria 

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a) (West 2014).  
If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110 (b)(1).  The effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case.  See 38 U.S.C.A. § 5110(g).  

It is well established that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F. 3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 
5 Vet. App. 215, 216-17 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the claim).  


Factual Background and Analysis

The Veteran is seeking an effective date prior to October 24, 2006, for the award of service connection for degenerative arthritis, lumbosacral spine.  Specifically, she contends that the effective date should be March 1, 1997, based upon the medical evidence of record.  See 05/16/2011, VBMS, Notice of Disagreement.  

The Veteran was originally denied service connection for a low back disability by a rating decision issued by the RO in May 1997.  The Veteran asserted her dissatisfaction with the rating decision in a June 1997 statement and submitted additional treatment records, which the Board construes as a Notice of Disagreement (NOD).  See 38 C.F.R. § 20.201(b).  The RO readjudicated the issue in a December 1997 rating decision with consideration of additional service medical records and outpatient treatment report from April 1997.  The RO then notified the Veteran of the denial of service connection for a low back disorder and informed her of her appeal rights in a letter dated in January 1998.  The Veteran failed to timely appeal the January 1998 decision and the decision became final in January 1999.  See 38 U.S.C.A. § 7105 (b)-(c); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a).  

The Veteran applied to reopen her previously denied claim on April 13, 1999, and submitted additional treatment records.  See 04/13/1999, VBMS, VA 21-4138 Statement in Support of Claim.  The RO failed to acknowledge or adjudicate the Veteran's request to reopen her lower back disability claim.  

The Veteran subsequently filed a second request to reopen her lower back disability claim in October 2006, which the RO acknowledged and granted service connection in an April 2011 rating decision.  In a December 2015 rating decision, the RO granted an effective date of October 24, 2006, for the Veteran's service connected low back disability.  

Based on the evidence of record, the Board finds that an effective date of April 13, 2009, the date the RO received the Veteran's petition to reopen the previously denied claim of service connection for a low back disability, is warranted.  Under § 3.400(q)(2) when new and material evidence is received after final disallowance, the effective date will be the date of receipt of new claim or date entitlement arose, whichever is later.  Additionally, the effective date for reopen claims under § 3.400(r) will be the date of receipt of claim or date entitlement arose, whichever is later, except as provided in §20.1304(b)(1) of this chapter.  Here, the evidence shows that Veteran filed a petition to reopen that was received by VA on April 13, 1999.  The Board finds this is the date of receipt of claim and also the date entitlement arose as the competent evidence showed a low back disorder.  By law, the Board cannot award an earlier effective due to the finality of the December 1997 rating decision where the Veteran was provided notice and appellate rights of such in January 1999.  

The Board acknowledges the Veteran's contention that the effective date should be on March 1, 1997, based on the medical evidence.  However, as stated in the previous paragraph, the effective date of a claim is based upon the date that a claim is received by VA or date entitlement arose, whichever is later.  The Board has provided the Veteran full consideration in light of the evidence and applicable laws and regulations that bind it.    

In light of the foregoing, the Board finds that the Veteran is entitled to an effective date for the award of service connection for degenerative arthritis, lumbosacral spine (claimed as low back pain) of April 13, 1999, the date her petition to reopen the previously denied claim of service connection for a low back disability was received by the VA.   

Rating Reduction 

Legal Criteria

Specific legal standards govern whether the reduction in the rating for the Veteran's urticaria with cystic acne (skin disability) was justified by the evidence.  A veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  

Where a disability rating has been continued for at least five years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous rating, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases, provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).  

In this case, the 30 percent rating assigned to the Veteran's service connected skin disability was in effect from October 24, 2006, to May 1, 2009, which was less than five years.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case.  

Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c).  The determination in a reduction rating case must include the proper application as to the standard of proof.  In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  There must be an actual improvement in the disability and not just a failure to meet the requirements of a rating under the currently assigned Diagnostic Code.  

In sum, in any rating-reduction case, VA must determine (1) whether the evidence reflects an actual change in the disability based upon review of the entire recorded history of the condition; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Murphy v. Shinseki, 26 Vet. App.  510 516-17 (2014) (citing Brown, 5 Vet. App. at 421; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13)

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

Turning to the relevant evidence of record, the Veteran was diagnosed with cystic acne and urticaria in 1995 and 1997, respectively.  See 06/05/1997, VBMS, Medical Treatment Record- Government Facility; 12/22/1997, VBMS, STR-Medical, p. 20.  

In April 1997, the Veteran had a rash all over her body with lesions ranging from 
3-8 mm in size, which were elevated.  There were open sores on her thighs.  The Veteran was assessed with urticaria.  See 06/05/1997, VBMS, Medical Treatment Record-Government Facility, pp. 6, 8.  Additionally, the Veteran complained of acne problems in March 1999.  03/11/1999, VBMS, Medical Treatment Record- Government Facility.  

The Veteran was afforded a VA examination in May 1999.  The Veteran reported an onset of pimples on her forehead and face.  Dermatosis also extended to her anterior neck under her chin.  The Veteran reported that her dermatosis was intermittent in that it waxes and wanes, it practically goes away in the winter and then reoccurs in the summer.  Therefore, the examiner indicated her skin disability was influenced adversely by the environmental factors.  Physical examination revealed multiple 1-2 mm punctate papules and a few similar sized pustules across her forehead.  Open comedones and blackheads were noted along the mandible margins, bilaterally, extending to the sides of the neck and underneath the chin.  The examiner assessed the Veteran with acne vulgaris, mild, and pomade acne of the forehead.  

In October 2006, the Veteran reported that her acne had gotten worse.  

The Veteran was provided a VA examination in January 2007.  At that time, the examiner noted that the Veteran was suffering from urticaria with cystic acne, which had existed for 14 years.  The Veteran reported exudation, itching, shedding, and crusting, which occurred constantly.  The skin disability involved areas that are exposed to the sun, including the head, face, and neck.  Over the past 12 months, the Veteran received topical medication for the skin condition.  Physical examination revealed superficial acne located on her face, neck, upper back, and chest.  There was no hyperpigmentation.  The acne exhibited comedones, papules, pustules, and superficial cysts.  It covered 15 percent of the face and neck.  The skin lesion coverage of the exposed area was 25 percent.  The skin lesion coverage relative to the whole body was 15 percent.  The examiner concluded that there was no change in diagnosis of urticaria with cystic acne.  

The RO considered and rated the Veteran's service connected urticaria with cystic acne under Diagnostic Codes 7813, 7806, 7828.  38 C.F.R. § 4.118.  In assigning the 30 percent rating in August 2007, the RO relied on the January 2007 VA examination findings and relevant treatment records which reflected exudation, itching, shedding, and crusting, which occurred constantly.  The skin disease involved areas that were exposed to the sun, including the head, face, and neck, and she had received topical medication for the past 12 months.  Physical examination findings revealed superficial acne, which covered 15 percent of the face and neck, and skin lesion coverage of the exposed area was 25 percent.  Accordingly, the RO found that the Veteran's symptoms approximated the criteria for a 30 percent rating.  

The Veteran was afforded a VA examination in January 2008.  The examiner concluded that there was no change in diagnosis of urticaria with cystic acne.  The skin disability involved areas that were exposed to the sun, including the face and neck.  The skin condition caused exudation, itching, shedding, and crusting, which occurred constantly.  Over the past 12 months the Veteran received corticosteroids.  Physical examination revealed superficial acne over 25 percent of the face and neck.  The skin lesion coverage of the exposed area was 25 percent.  The skin lesion coverage relative to the whole body was 15 percent.  The examiner concluded that the Veteran had persistent acne and hyperpigmented spots when the acne heals.  

Based upon the January 2008 VA examination findings and relevant private treatment records from 2006-07, and in accordance with 38 C.F.R. § 3.105(e), the RO proposed to reduce the rating for the Veteran's skin disability, from 30 to 
10 percent, in an August 2008 rating decision and notice letter.  

The Veteran noted her disagreement with the proposed reduced rating in an August 2008 statement.  

In February 2009, the RO implemented the rating reduction to 10 percent, effective May 1, 2009.  

When comparing the findings of the January 2008 VA examination, which prompted the reduction, to the prior VA examinations and treatment records, the Board finds that the rating reduction was improper.  Notably, the physical examination findings in the January 2007 and January 2008 examinations are nearly identical.  Specifically, each examiner found no change in the diagnosis of urticaria with cystic acne.  In the January 2007 VA examination, the skin disability covered 15 percent of the Veteran's face and neck.  In the January 2008 VA examination, it covered 25 percent of her face and neck.  In both examinations, the skin lesion coverage of the exposed area was 25 percent and relative to the whole body was 15 percent.  During both examinations, the Veteran's skin disability caused exudation, itching, shedding, and crusting, which occurred constantly and was being treated with a topical medication.  Additionally, the 2008 examination report reflects that the Veteran received corticosteroids constantly for 12 months where such was not noted in the 2007 report.

As noted above, VA must establish, by a preponderance of evidence, that the reduction was warranted in accordance with § 3.344.  Brown, 5 Vet. App. at 421.  The Board finds that this burden has not been carried by VA because the finding from the 2007 to 2008 examination reports do not show "improvement" in accordance with § 3.344(c).  Indeed, the evidence tends to shows that the skin disorder may have worsen as a greater percentage of the Veteran's face and neck were covered and she was now taken corticosteroids.  In light of this, the evidence does not reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  Accordingly, restoration of the 30 percent rating, effective May 1, 2009, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105.  


ORDER

Entitlement to an effective date of April 13, 1999, for the award of service connection for degenerative arthritis, lumbosacral spine is granted.  

The reduction to 10 percent being improper, restoration of a 30 percent rating for service connected urticaria with cystic acne is granted, effective May 1, 2009.  



____________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


